

116 S297 IS: Federal Courts Access Act of 2019
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 297IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mr. Lee introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to modify the amount in controversy requirement and remove
			 the complete diversity requirement.
	
 1.Short titleThis Act may be cited as the Federal Courts Access Act of 2019.
 2.PurposesThe purposes of this Act are to— (1)assure fairer and more efficient civil litigation and prompt recoveries for claimants and defendants;
 (2)enhance the integrity of the legal system of the United States by diminishing abuses in the civil litigation system; and
 (3)restore the intent of the framers of the Constitution of the United States by ensuring Federal court consideration of major controversies, consistent with diversity jurisdiction principles.
			3.Diversity of citizenship; amount in controversy
 (a)In generalSection 1332 of title 28, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking $75,000 and inserting $125,000; and (B)in paragraph (1), by inserting not less than 1 plaintiff and 1 defendant who are before citizens of different States;
 (2)in subsection (b), by striking $75,000 and inserting $125,000; and (3)in subsection (d)—
 (A)in paragraph (2), by striking $5,000,000 and inserting $125,000; (B)by striking paragraphs (3) and (4);
 (C)by redesignating paragraphs (5) through (10) as paragraphs (3) through (8), respectively; (D)in paragraph (3), as so redesignated, by striking Paragraphs (2) through (4) and inserting Paragraph (2);
 (E)in paragraph (4), as so redesignated, by striking $5,000,000 and inserting $125,000; (F)in paragraph (5), as so redesignated, by striking (2) through (6) and inserting (2) through (4);
 (G)in paragraph (7)(A), as so redesignated— (i)by inserting section after defined under; and
 (ii)by striking (15 U.S.C. 78p(f)(3)) and inserting (15 U.S.C. 77p(f)(3)); and (H)by striking paragraph (11).
					(b)Removal of civil actions
 (1)In generalSection 1441(b)(2) of title 28, United States Code, is amended— (A)by striking if any and inserting if all; and
 (B)by striking is a citizen and inserting are citizens. (2)Procedure for removal of civil actionsSection 1446 of title 28, United States Code, is amended—
 (A)in subsection (c)— (i)by striking (1) A case and all that follows through (2) If and inserting (1) If;
 (ii)by redesignating paragraph (3) as paragraph (2); and (iii)in paragraph (2), as so redesignated—
 (I)by striking (A) If and inserting If; and (II)by striking subparagraph (B); and
 (B)by redesignating subsection (g) as subsection (f). (3)Removal of class actionsSection 1453 of title 28, United States Code, is amended by striking subsection (b) and inserting the following:
					
 (b)Removal generallyA class action may be removed to a district court of the United States in accordance with section 1446, except that such action may be removed by any defendant without the consent of all defendants..